Title: From Benjamin Franklin to Catherine de Wesselow Cramer, 5 November 1781
From: Franklin, Benjamin
To: Cramer, Catherine de Wesselow


Madame,
Passy Nov. 5. 1781.
The Person who will have the honour of presenting you this Letter, is Made. [Madame] Montgomery a Lady of Philadelphia, who has brought over with her an only Son for the purpose of giving him an European Education. I have recommended to her the placing him at Geneva; and as she purposes residing there herself while he shall continue at School, I beg leave to request for her your Counsels, which she, being quite a Stranger will have need of, and which cannot but be very useful to her. She wishes to be lodged in some respectable family; and as she is a Gentlewoman of Good Fortune and Character, such a family will risque Nothing in receiving her. Your Kindness to me and mine has emboldened me to make this Request of your Civilities; and your Compliance will be a great Addition to former favours. With best Wishes of Health and happiness to you and yours, I have the honour to be, Madam, &ca.
Made. Cramer
